Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Corrected NOA will considered the IDs filed on 09/01/20021.

1.	In response to the Office Action dated on 08/05/2021, applicant(s) amend the application as follow:
Claims amended: none
Claims canceled: none
Claims newly added: none
Claims pending: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
3. 	Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8 and 14, examiner agreed with applicant argument “.... Thus, Bestgen and Pathak, alone or in combination, do not disclose or suggest “observing table statistic in a metadata catalog of a source database system...” on pages 8-10.
Claims 2-7, 9-13 and 15-20 are allowed under the same reason as to claims 1, 8 and 14.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO

Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154